            Case 1:19-cv-10321-GHW Document 32 Filed 06/16/20 Page 1 of 4
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATE FILED: 6/16/2020
------------------------------------------------------------------X
  EMANUEL DELACRUZ, on behalf of all other                        :
  persons similarly situated,                                     :
                                                                  :
                                                  Plaintiff,      :    1:19-cv-10321-GHW
                              -against-                           :
                                                                  : MEMORANDUM OPINION
  JAMBA JUICE COMPANY,                                            :      AND ORDER
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
        This is another case where a visually impaired person has sued a retailer for failing to stock

Braille or otherwise accessible gift cards. Because this complaint suffers from the same pitfalls as

those in Dominguez v. Banana Republic, LLC, No. 1:19-CV-10171-GHW, 2020 WL 1950496 (S.D.N.Y.

Apr. 23, 2020), the Court comes to the same conclusion and GRANTS Defendant’s motion to

dismiss.

   I.       BACKGROUND

        Like the allegations in Banana Republic, the facts presented in the complaint are relatively

straightforward.

        Jamba Juice Company (“Defendant” or “Jamba Juice”), like many other businesses, offers

consumers the opportunity to purchase “pre-paid cash cards, colloquially referred as store gift

cards,” that can be used in place of cash at its stores. First Amended Complaint (“FAC”), Dkt. No.

27, ¶¶ 39. Though they look and feel like credit cards, see FAC ¶ 35, they are redeemable only at “a

specified merchant or affiliated merchants,” FAC ¶ 29 & n.3.

        On October 21, 2019, Emanuel Delacruz (“Plaintiff”) called Jamba Juice’s customer service

office to ask whether the store sold Braille gift cards. See FAC ¶ 16. An employee told him that

Jamba Juice did not. See FAC ¶ 16. During that call, the employee did not offer Plaintiff any
           Case 1:19-cv-10321-GHW Document 32 Filed 06/16/20 Page 2 of 4



alternative auxiliary aids or services. See FAC ¶ 17. Sometime later, Plaintiff unsuccessfully

attempted to locate accessible Jamba Juice gift cards on his own. See FAC ¶ 18. The lack of an

accessible gift card deterred Plaintiff from “fully and equally us[ing] or enjoy[ing]” the “facilities,

goods, and services Defendant offers to the public at its restaurants.” FAC ¶ 43. As soon as

accessible gift cards are available, however, “Plaintiff intends to immediately go purchase” one.

FAC ¶ 46.

          Plaintiff sued Jamba Juice under the ADA, the New York State Human Rights Law

(“NYSHRL”), N.Y. Exec. Law § 290 et seq., and New York City Human Rights Law (“NYCHRL”),

N.Y.C. Admin. Code § 8-101 et seq., seeking compensatory damages, punitive damages, and a

permanent injunction to “cause a change in Defendant’s corporate policies, practices, and

procedures so that Defendant’s store gift cards will become and remain accessible to blind and

visually-impaired consumers,” and, of course, attorney’s fees.

          Jamba Juice moved to dismiss under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

See Def. Mot. to Dismiss, Dkt. No. 30.

    II.       ANALYSIS

          The Court refers the reader to the legal standard articulated in Part II of Banana Republic,

2020 WL 1950496, at *2. The discussion and application of the law there applies in equal force in

here.

          Because the Plaintiff here has failed to provide the Court with sufficient evidence of his

intent to return to Jamba Juice, he, like the plaintiff in Banana Republic, lacks standing to assert his

ADA claim. There is virtually no difference between the two complaints: like Dominguez,

Delacruz generically asserts that he resides “in New York, New York, in close proximity to the

Defendant’s restaurant location at 9 West 42nd Street, New York, NY,” and “has been a customer

at Defendant’s restaurant on prior occasions and intends to immediately purchase at least one store

gift card from the Defendant as soon as the Defendant sells store gift cards that are accessible to the

                                                      2
            Case 1:19-cv-10321-GHW Document 32 Filed 06/16/20 Page 3 of 4



blind and utilize it at Defendant’s restaurant.” FAC ¶¶ 21, 25. The intent-to-return inquiry, as

explained in Banana Republic, is a “highly fact-sensitive inquiry that incorporates a range of factors”

such as “the frequency of the plaintiff’s past visits” and “the proximity of the defendant’s services,

programs, or activities to the plaintiff’s home” along with any other factors “relevant to the

calculation” including the plaintiff’s “occupation or demonstrated travel habits.” Bernstein v. City of

New York, 621 F. App’x 56, 59 (2d Cir. 2015) (citing Kreisler v. Second Ave. Diner Corp., 731 F.3d 184,

187–88 (2d Cir. 2013) (per curiam) and Camarillo v. Carrols Corp., 518 F.3d 153, 158 (2d. Cir. 2008)).

Like the plaintiff in Banana Republic, this is plainly insufficient: these conclusory, generic allegations

do not permit the Court to reasonably infer that Delacruz will return to the Jamba Juice and face the

same type of alleged discrimination in future. See Banana Republic, 2020 WL 1950496, at *4.

           Plaintiff’s ADA claim would also fail under Rule 12(b)(6) for all of the reasons identified in

Banana Republic. See 2020 WL 1950496, at *5–12. Indeed, there are no substantive differences

between either the complaint or the briefing in this case and Banana Republic that would compel a

different conclusion.

           Because the Court would dismiss Plaintiff’s ADA claims, it need not engage in a substantive

analysis of the merits of Plaintiff’s NYSHRL and NYCHRL claims; this Court would decline to

exercise supplemental jurisdiction over Plaintiff’s state and city claims. See Banana Republic, 2020 WL

1950496, at *5, 12.

    III.       CONCLUSION

           This case is indistinguishable from Banana Republic. It should therefore come as no surprise

that the Court comes to the exact same conclusion.

           For these reasons, Defendant’s motion to dismiss is GRANTED. Within fifteen days,

Plaintiff may file a second amended complaint to cure the deficiencies articulated in this opinion by

alleging additional facts about the interactions he has had with Jamba Juice. If no amended

complaint is filed within that time frame, the Court will enter a final judgment of dismissal and direct

                                                       3
         Case 1:19-cv-10321-GHW Document 32 Filed 06/16/20 Page 4 of 4



the Clerk of Court to close this case.

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 30.

        SO ORDERED.

 Dated: June 16, 2020                              _____________________________________
                                                            GREGORY H. WOODS
                                                           United States District Judge




                                                 4
